UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 18, 2011 First Ottawa Bancshares, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-30495 36-4331185 (Commission File Number) (I.R.S. Employer Identification No.) 701 LaSalle Street, Ottawa, Illinois (Address of Principal Executive Offices) (Zip Code) (815) 434-0044 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Form 8-K Vote of Security Holders Item 5.07. Submission of Matters to a Vote of Security Holders. On May 18, 2011, First Ottawa Bancshares, Inc. (the “Company”) held its annual meeting of stockholders in Ottawa, Illinois.Of the 645,988 shares of common stock issued and outstanding as of the record date for the meeting, 424,356 shares were represented at the meeting in person or by proxy, constituting approximately 66% of the outstanding shares.At the meeting, the stockholders elected the Class III director nominees presented to serve until the regular annual meeting of stockholders in 2014 or until their successors are elected and have qualified.No other matters were voted on at the meeting. The final results of the stockholders’ vote on the election of the three Class III directors at the annual meeting are as follows: Name Votes For Votes Withheld Broker Non-Votes Thomas E. Haeberle — Thomas P. Rooney — William J. Walsh — Form 8-K Vote of Security Holders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST OTTAWA BANCSHARES, INC. Dated:May 19, 2011 By: /s/ Joachim J. Brown Name: Joachim J. Brown Title: President and Chief Executive Officer
